Case 9:16-cv-81871-KAM Document 651-3 Entered on FLSD Docket 06/22/2020 Page 1 of 2




                     EXHIBIT C
Case 9:16-cv-81871-KAM Document 651-3 Entered on FLSD Docket 06/22/2020 Page 2 of 2



                                                                      Page 1

    1                        UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
    2
    3
           LAN LI, ET AL.,                    )
    4                                         )
                            Plaintiffs,       )   Civil Action No.
    5                                         )   16-81871-Civ-Marra
           v.                                 )   LEAD CASE
    6                                         )
           WALSH, et al.,                     )
    7                                         )
                         Defendants.          )
    8      ___________________________/       )
           LI, et al.,                        )   Case No. 19-80332
    9                                         )
                            Plaintiffs,       )
  10                                          )
           v.                                 )
  11                                          )
           PNC BANK, N.A., and                )
  12       RUBEN RAMIREZ,                     )
                                              )
  13                     Defendants.          )
           ___________________________/       )
  14
  15                CERTIFICATE OF NONAPPEARANCE OF WITNESS
  16                     I, Robyn Maxwell, RPR, FPR, CLR, do hereby
           certify that I was standing by at my office on Thursday,
  17       June 11, 2020 from 9:00 a.m. to 9:30 a.m. for the purpose
           of reporting the deposition of Joseph Walsh, Sr., which
  18       was schedule to begin at 9:00 a.m., at Matthew Fornaro,
           P.A.,11555 Heron Bay Boulevard , Suite 200, Coral
  19       Springs, Florida 33076, pursuant to Notice of Taking
           Deposition.
  20                     I further certify that the deponent, Joseph
           Walsh, Sr., did not appear, nor did anyone appear on
  21       their behalf.
                         Signed on this 19th of June 2020.
  22
  23
                             <%16987,Signature%>
  24
                            Robyn Maxwell, RPR, FPR, CLR
  25                        Realtime Systems Administrator

                                    Diamond Reporting
        877.624.3287                A Veritext Company             www.veritext.com
